 

Exhibit 10.35

 

THIRD AMENDMENT TO OPERATING AGREEMENT

 

GREEN VALLEY RANCH GAMING, LLC

THIS THIRD AMENDMENT TO OPERATING AGREEMENT (this “Third Amendment”) is dated as
of December 17, 2004 (the “Effective Date”), among GREEN VALLEY RANCH GAMING,
LLC, a Nevada limited liability company (the “Company”), GCR GAMING, LLC, a
Nevada limited liability company (“GCR”), GV RANCH STATION, INC., a Nevada
corporation (“Station”), and a wholly-owned subsidiary of STATION CASINOS, INC.,
a Nevada Corporation (“Parent”) and Station in its capacity as Manager.  GCR
GAMING GUARANTOR, LLC, a Nevada limited liability company (“GCR Guarantor”) and
Parent have executed and joined this Third Amendment for the purposes set forth
below.

RECITALS:

                                                WHEREAS, the Company, GCR and
Station executed the Operating Agreement, dated as of March 10, 2000 (the
“Original Operating Agreement”), as amended by the First Amendment to Operating
Agreement, dated September 17, 2001 (the “First Amendment”), and the Second
Amendment to Operating Agreement, dated December 19, 2003 (the “Second
Amendment” and together with the First Amendment and the Original Operating
Agreement, the “Operating Agreement”), with respect to the Company.  (Any term
used in this Third Amendment with its initial letter capitalized and not
otherwise defined herein shall have the meaning described to it in the Operating
Agreement.)

                                                WHEREAS, the Members desire to
amend the financing for the Project.

                                                WHEREAS, Company, GCR, Station,
Parent and GCR Guarantor desire to release and terminate the Guaranties of GCR
Guarantor and Parent.

                                                NOW, THEREFORE, in consideration
of the foregoing, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.                                       Defined Terms.

(a)                                  “Additional Expansion Project” means
additional construction at the Project, generally consisting of additional hotel
rooms and a casino floor expansion, if and as approved by the Members.

(b)                                 “Expansion Financing” means third-party debt
financing for the construction of the Expansion Project and Additional Expansion
Project and to refinance the Construction Financing.

(c)                                  “Master Development Plan” means the Master
Development Plan as defined in the Operating Agreement and specifically shall
include the Expansion Design Plan, the Expansion Construction Plan, and the
Expansion Project Budget, and, if the Additional

 

 

--------------------------------------------------------------------------------


 

Expansion Project is approved by the Members, similar design plans, construction
budgets and project budgets for the Additional Expansion Project (as any and all
of the foregoing may be amended from time to time in accordance with the
Operating Agreement and all as approved by the Executive Committee).

(d)                                 “Operating Costs” as defined in the
Operating Agreement also specifically shall include the Expansion Project Budget
and, if the Additional Expansion Project is approved by the Members, the 
project budget for such Additional Expansion Project, each to the extent
applicable.

(e)                                  “Project” means the Project as originally
defined in the Operating Agreement and expressly including the Expansion Project
and, if approved and constructed, the Additional Expansion Project.

2.                                       Additional Expansion Project.  Except
as set forth in this Section 2, the provisions of Section 2 of the Second
Amendment shall apply to the Additional Expansion Project as if the terms
therein were for the Additional Expansion Project (with appropriate amendments
to the defined terms to be applicable to the Additional Expansion Project), if
the Additional Expansion Project is approved by the Members.  However,
Section 2(D) of the Second Amendment shall not apply and in lieu thereof the
following shall apply to change orders for the Additional Expansion Project:

At the time of approving the budget for the Additional Expansion Project, the
Executive Committee also shall establish the parameters for which the Manager
may make change orders without the approval of the Executive Committee.

3.                                       Additional Requirements for Executive
Committee Approval.  Notwithstanding anything in the Operating Agreement to the
contrary, or any provisions of the Expansion Financing or Permanent Financing
permitting the same, the approval of the Executive Committee shall be required
before (i) the Company acquires any portion of the loans (whether revolving or
term) under the Expansion Financing or any Permanent Financing, whether by
assignment, purchase, participation or otherwise, (ii) engages in any
Acquisition (as defined in the Expansion Financing), or (iii) extends the
maturity of the revolver facility (as permitted in the Expansion Financing).

4.                                       Guaranties.  Company, GCR, Station,
Parent and GCR Guarantor hereby agree that the Station Guaranty and GCR Guaranty
are hereby terminated and Parent and GCR Guarantor are hereby released from any
further liability or obligation thereunder.  Further, Company, Station and GCR
hereby agree that the Operating Agreement is hereby amended to delete any
reference to, or requirement for, the Station Guaranty and GCR Guaranty.

5.                                       Representations. GCR, Station, GCR
Guarantor and Parent each severally represents and warrants that:

(a)                                  It has full corporate or limited liability
company power and authority to enter into and perform this Third Amendment.

 

 

--------------------------------------------------------------------------------


(b)                                 The execution, delivery and performance of
this Third Amendment has been duly authorized by all necessary corporate or
limited liability company action by such party and, if necessary, its
equityholders.

(c)                                  This Third Amendment has been duly executed
and delivered by a duly authorized officer or other representative of such party
and constitutes the legal, valid and binding obligation of such party
enforceable in accordance with its respective terms (except as enforceability
may be limited by applicable bankruptcy, insolvency or other similar laws
affecting creditor’s rights generally, and except that the availability of
equitable remedies is subject to judicial discretion).

(d)                                 No consent, approval, order, license,
authorization or validation of, or filing, recording or registration with, or
exemption of or by any person or entity is required in connection with the
execution, delivery and performance of this Third Amendment by such party.

(e)                                  Neither the execution, delivery or
performance by such party of this Third Amendment, nor compliance by such party
with the terms and provisions hereof will:  (i) contravene any applicable
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, or (ii) conflict with or
be inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any security
interest or other lien upon any of the property or assets of such party pursuant
to the terms of any indenture, mortgage, deed of trust or other instrument to
which such party is a party or by which such party or any of its property or
assets is bound or may be subject.

6.                                       Miscellaneous.

(a)                                  Except as modified by this Third Amendment,
the Operating Agreement is ratified in all respects.  In the event of a conflict
between the Operating Agreement and this Third Amendment, the terms of this
Third Amendment shall control.

(b)                                 This Third Amendment may be executed in
multiple counterparts, each of which shall be deemed an original.

(c)                                  This Third Amendment may not be amended or
modified except pursuant to Article VII of the Operating Agreement.

(d)                                 Any “Section” or “Article” referenced in
this Third Amendment shall refer to the Operating Agreement unless otherwise
specifically stated.

 

[Signatures on following pages]

 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Operating Agreement as of the date and year first set forth above.

 

GREEN VALLEY RANCH GAMING, LLC,

 

a Nevada limited liability company

 

By:

GV RANCH STATION, INC., a Nevada

 

 

corporation, Its Manager

 

 

 

 

By:

/s/ Glenn C. Christenson

 

 

Title:

Senior Vice President

 

 

 

 

GCR GAMING, LLC, a Nevada limited

 

liability company

 

 

 

 

By:

/s/ Brian Greenspun

 

 

Name:

Brian Greenspun

 

Title:

Manager

 

 

 

GV RANCH STATION, INC., a Nevada

 

corporation

 

 

 

 

By:

/s/ Glenn C. Christenson

 

 

Title:

Senior Vice President

 

The undersigned are executing and joining in this Third Amendment to evidence
their agreement to the provisions set forth in Sections 4 and 5 above.

 

GCR GAMING GUARANTOR, LLC, a

 

Nevada limited liability company

 

 

 

 

By

/s/ Brian Greenspun

 

 

Title:

Manager

 

 

 

 

STATION CASINOS, INC., a Nevada

 

corporation

 

 

 

 

By:

/s/ Glenn C. Christenson

 

 

Title:

Executive Vice President,
Chief Financial Officer and
Chief Administrative Officer

 

 

--------------------------------------------------------------------------------

 